          Case 6:17-cv-00109-JTJ Document 29 Filed 04/30/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              HELENA DIVISION


DAVID M. ATWOOD,                               Case No. CV-17-109-H-JTJ

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED Pursuant to Order (Doc. 28), this
 matter is DISMISSED with prejudice.

        Dated this 30th day of April 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ H. Gauthier
                                  H. Gauthier, Deputy Clerk
